 

 

AO 245B (CASDRev. 02/18) Judgment in a Criminal Case F§ gm §

 

 

 

UNITED STATES DISTRICT COURT APR 15 2019

 

 

 

 

 

SOUTHERN DISTR_ICT OF CALIFORNIA CLERK -- . .

sourHEs~ §r§?s?cii¥§; §Erii§dnwm

UNITED STATES OF AMERICA JUDGMENT IN A CRlFSK-I-NrA-T r' A§F. //@_,\/ DEPUTY
V (For Ofl"enses Committed .On cr Afcer November l, 1987)

ADAN GALVAN-GALVAN (l)
Case Number: 3: l 8-CR-05470~AJB

Jamal S. Muhammad FD
Defendant’s Attorney
REGISTRATloN No. 73174-298

|:| _
THE DEFENDANT:

pleaded guilty to count(s) One of the Superseding lnformation.

|:| Was found guilty on count(s)
arter a plea of not guilty

 

Acccrdingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Tit|e and Section / Nature of Offense Count
18:1001 - Fa|se Statement To A Federa| Officer {Fe|ony} ls
The defendant is sentenced as provided in pages 2 through 2 of this judgment

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

m The defendant has been found not guilty on count(s)

 

IX] Count(s) Relnaing Information Counts are dismissed on the motion of the United States.

 

g Assessment: $100.00 - Remitted

JVTA Assessment*: $

§Jusrice for victims of wrecking Act of 2015, Pub. L. No. 114-22.
>14 Fine Waived [l Forfeiture pursuant to order filed , included herein.
IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

 

 

 

. ANTHONY J. BATT¢(GLLA
ITED STATES DISTRICT JUDGE

3: l S-CR-05470-AJB

 

 

h

AO 245B (CASD Rev. 02/] 8) Judgment in a Criminal Case

 

DEFENDANT: ADAN GALVAN-GALVAN (l) Judgment - Page 2 of 2
CASE NUMBER: 3118-CR-054?0-AJB

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Time served as to count ls.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

|:||]

|:| The defendant is remanded to the custody of the United States Marshal.

E The defendant shall surrender to the United States Marshal for this district
|:| at A.M. on

 

 

 

E as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|:| on or before

|:l as notified by the United States Marshal.

|:l as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:18-CR-05470-AJB

